DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination, fails to teach, disclose or render obvious, “ A pixel driving circuit, comprising: a substrate, and a driving unit, a light emitting unit, a storage unit, a reset unit, a light emitting control unit, a data writing unit, a second power supply line and a first connection line on the substrate, wherein the driving unit, the storage unit, the data writing unit and the reset unit are coupled to a first node, the driving unit, the light emitting control unit and the data writing unit are coupled to a second node, and the driving unit, the light emitting control unit and the data writing unit are coupled to a third node; the reset unit is configured to adjust a voltage of the first node according to a voltage provided by a first voltage terminal; a first terminal of the storage unit is coupled to the first node, and a second terminal of the storage unit is coupled to a second voltage terminal and then is coupled to the second power supply line; the driving unit is configured to drive the light emitting unit to emit light; the data writing unit is configured to write a data signal supplied from a data line terminal to the driving unit by adjustment of the storage unit; and the light emitting control unit is configured to write a display current to the light emitting unit by controlling the driving unit; wherein the first connection line is coupled to a gate of at least one transistor in the data writing unit, the first connection line comprises at least a first section and a second section coupled to each other, a width of the first section is greater than a width of the second section, the second power supply line and the first connection line are in different layers, an the reset unit comprises a first transistor, a first electrode of the first transistor is coupled to the first node, a second electrode of the first transistor is coupled to the first voltage terminal, and a gate of the first transistor is coupled to a reset terminal through a second connection line; and the second connection line and the second power supply line are in different layers, an orthographic projection of the second connection line on the substrate and the orthographic projection of the second power supply line on the substrate overlap with each other to form a second overlapping region, and a part of the second connection line in the second overlapping area is a third section of the second connection line, and a part other than the third section of the second connection line is a fourth section of the second connection line, a part of which functions as the gate of the first transistor, and a width of the second connection line in the second overlapping region is greater than a width of the gate of the first transistor” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628          
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628